Appeal by the defendant from a *504judgment of the County Court, Nassau County (Santagata, J.), rendered February 19, 1988, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the mandatory sentence for a class A-I felony of a minimum term of 15 to 25 years and a maximum term of life (Penal Law § 70.00) is unconstitutional (see, People v Donovan, 59 NY2d 834; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Buckmaster, 139 AD2d 659; People v Rodriguez, 137 AD2d 635; People v Serviss, 137 AD2d 637). Further, this is not one of those "rare case[s]” in which the sentence imposed is unconstitutionally harsh as applied (People v Broadie, supra, at 119; see, People v Donovan, supra; People v Serviss, supra). Rubin, J. P., Sullivan, Harwood and BaUetta, JJ., concur.